Title: Extract from the Diary of Ezra Stiles, [8 June 1784]
From: Stiles, Ezra
To: 



[8 June 1784]

His Excelly. Govr. Jefferson of Virginia visited me with a Letter from Mr. Sherman at Congress. He is appointed by Congress Ambassador from the United States or Minister Plenipotentiary with Dr. Franklin and Dr. Adams, for settling Treaties of Commerce with G. Britain and other foreign Nations. He is on his way with Col. Humprys, Secretary to the Commissioners to Rh. Isld., Bo. and Piscataqua to survey these Eastern States, and take passage at Bo. for France. He was educated at and entered Wm. & Mary Coll. 1761 where he studied five years and left in 1766. Then became a Lawyer. He was one of the 24 Visitors of Wm. & Mary College. He tells me President Maddisons Salary and Perquisites are about £400. ⅌ ann. The Salaries of the other professors were £80 in Tobacco now worth £150 or £160 as the Price of Tobacco has doubled. The Professors besides their Salaries have about £8 in Tobacco now £12 or £15 from each Scholar ⅌ ann. for Instruction. There are Eighty Undergraduate Students at present: and they study under such professor or professors as they chuse. The Professor of Law is the Attorney General of the State, and he makes more by his professorship than as Attorney. The President as professor of Math. and Phil. has about 20 students at a time under his Tuition. A Majority of the Visitors petitioned the Assembly of Virginia about 1777 to alter the Constitution of the College; and it was proposed to appoint a Chancellor and three of the first Literary Characters at the supremacy in the Institution. But the other Visitors opposed it, and nothing has been done by the Assembly. The Visitors themselves however then made great alterations. They abolished the Professorship of Divinity-Commons-they separated the Bracton Grammar School from the College (and the College consisted of but sixteen undergraduate  Scholars, besides Grammar Scholars), which almost broke up the apparent ostensible College, for these Grammar scholars lived and dieted in the College House. They made it unnecessary to learn any Latin or Greek in order to admission into the College.
President Maddison was born in Virginia, educated in Wm. & Mary College 3 or 4 years after Govr. Jefferson, went to Engld. and received Episcopal Ordination, and is now æt. 37.
Gov. Jefferson the Total Inhabitants in the State of Virginia is nearly 380 Thousd. souls Whites and 250 Th. Blacks, Total about six hundred Thousd: that property is so diffused thro’ the state that five sixths of the Whites possess 100 Acres Land and upwards to large Landholders, and that the plebeian Interest will prevail over the old aristocratical Interest in that state.
The Governor is a most ingenuous Naturalist and Philosopher, a truly scientific and learned Man, and every way excellent. He visited the College Library and our Apparatus. He told us of a new simple apparatus for Electricity left by a British Officer in Philada. It consisted of a Plate or Discus of perhaps 15 Inc. Diam. and 2 In. thro made of an unknown Composition or Cement being an Electric ⅌se yet not so hard as Glass, but of more easy Attrition: another plate of Metal. The electric plate must be gently rubbed with a Catskin or Leather, then the metal plate is to be put flat upon it, and instantly taken off and the phial applied, and readily filled. One person in Philada. has the secret, and sells the Cake or Amber-like plate at Eight Dollars. Govr. Jefferson has seen many of the great Bones dug up on the Ohio. He has a thighbone Three Feet long and a Tooth weighing sixteen Pounds. Blacston the Basis of Law Lectures in Wm. & Mary Coll. Philosophy Medicine and Law seem to be their Object.
